Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Amendment
	Applicant’s amendment’s date 02/10/2022 have been received and filed. Some of applicant’s amendments have been considered sufficient to overcome the interpretations under U.S.C. 112(f), in particular those regarding sensors.  The examiner believes that some of the interpretations are still warranted, and further explanation on the interpretations provided below.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are found unpersuasive.  While it is persuasive that Kawase and McCall alone do not address the claim limitations, it is believed Jiang can be used to address the amendments.  Jiang has now been utilized to address amendments to claims 1-4.  The argument regarding claim 5 that Kawase and McCall do not teach the amended claims is found unpersuasive.

As for claim 5, even if Kawase did not technically meet the claim limitation, an argument might be made that it would be obvious to cancel a side tilt and not a forward-backwards tilt via a program.  If existing vehicles don’t have tilt cancelation at all, then canceling side tilt but not other tilts might make the results from the accelerometer and processors more compatible with navigation equipment/programs from 4 wheeled vehicles, which never tilt side to side, but are designed to account for forward backwards tilts.  Additionally, there may be useful information to gather from forward-


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a supporter”, “a correction unit”, “a pendulum mechanism”, “a correction calculation unit”, “a damper”, and “a tilt acquisition unit” in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“A supporter” has description at [0044].  The structure in the claims suggest that it is a column (part 222) that extends upwards and supports a beam (223), Figure 4 and 5. ([0044])
“A correction unit” is described in [0046] as either having a base part, a shaft part, and an arm part.  It is also described in [0060] as being a “pendulum mechanism.”  The broader of these two will be used for examination purposes.  Notably, the main purpose of this interpretation is to establish that the correction unit is not itself a processor that computationally “cancels a tilt.”  It is known that in future claims a processor that computationally corrects a tilt is added.
“A pendulum mechanism” is used to describe the correction unit, but no specific definition is provided for this term (it is uncertain which elements it applies to in terms of the shaft, arm, and base).  As such, it will be treated as any mechanism that swings from pivoting point, like a pendulum.
“A correction calculation unit” and “A tilt calculation unit” are described generically as processors.  As such, they will be treated as generic processors that perform the tasks required.
“A damper” is generically described in the specification.  In the drawings, a damper is labeled as part 242 of Fig. 6.  It appears to be a material placed between the two surfaces to assist in dampening of vibrations.  However, the examiner notes that “damper” replaces “damping mechanism” which previously included the dampers and the springs.  As such, the examiner will broadly be interpretation as the “damper” as either the individual dampers, or the mechanism with a spring that reduces vibrations.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al (JP 2011/112591 A1, provided with IDS) hereafter known as Kawase in light of McCall et al (US Pub 2002/0183958 A1), hereafter known as McCall.

For Claim 5, Kawase teaches  A program for a computer of a measurement device that measures an angular velocity or an acceleration, ([0007]) and includes a main sensor that detects a three-axis angular velocity or a three-axis acceleration; ([0012]) a supporter capable of supporting the main sensor on the body of the two-wheel vehicle; ([0024].  While there is no specific support unit mentioned, the device is clearly mounted in some way on the vehicle.  As such, there must be something that is supporting the unit.  The mounting of the device is mentioned a few more times within the specification.) and a tilt sensor that detects a tilt of the body in the leftward-rightward direction, the program causing the computer to function as ([0012])
a main detection acquisition unit that acquires a detection value detected by the main sensor, ([0012], [0077-0081], a unit is receiving the values from the main detection unit and performing calculations with it)
a tilt acquisition unit that acquires a tilt detected by the tilt sensor, and ([0012], [0077-0081] there is an angle calculation unit that calculates a tilt)
a correction calculation unit that corrects the detection value detected by the main sensor on the basis of the detected tilt to cancel a tilt of the body in a leftward- rightward direction of the body with respect to the main sensor and not cancel a tilt of the body in a forward-backward direction of the body with respect to the main sensor.([0012], [0077-0081], an unnecessary component is removed, and this value is based upon the angle.  It should be noted that even though Kawase does not specifically teach ignoring the forward-backward direction, the negative of the claim (that the thing does not occur) means that Kawase meets the limitation under circumstance.  For example, if there is no forward-backwards tilt, then the correction calculation unit of Kawase does not cancel a tilt in the forward backwards direction, thus meeting the claim limitation.)
Kawase does not teach that the measurement device is on a two wheeled vehicle
McCall, however, does teach an accelerometer for use on a two wheeled vehicle. ([0067])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Kawase’s accelerometer device with McCall’s teaching of using accelerometers on two wheeled vehicles because two wheeled vehicles will tilt in various directions, and it would be valuable to know the tilt of the vehicle to correct the received values when correctly calculating acceleration values for the vehicle.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase in light of McCall in light of Jiang et al (US Pub 2011/0120220 A1), hereafter known as Jiang.

For Claim 1, Kawase teaches A measurement device that measures an angular velocity or an acceleration, the measurement device comprising: ([0007]) 
a main sensor that detects a three-axis angular velocity or a three-axis acceleration; ([0012]) 
a correction unit that cancels a tilt of the body in a leftward-rightward direction of the body with respect to the main sensor and does not cancel a tilt of the body in a forward-backward direction of the body with respect to the main sensor.   
Kawase does not teach that the measurement device is on a two wheeled vehicle
a supporter capable of supporting the main sensor on the body of the two-wheel vehicle; and
And a correction unit that cancels a tilt of the body in a leftward-rightward direction of the body with respect to the main sensor and does not cancel a tilt of the body in a forward-backward direction of the body with respect to the main sensor.   
McCall, however, does teach an accelerometer for use on a two wheeled vehicle. ([0067])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Kawase’s accelerometer device with McCall’s teaching of using accelerometers on two wheeled vehicles because two wheeled vehicles will tilt in various directions, and it would be valuable to know the tilt of the vehicle to correct the received values when correctly calculating acceleration values for the vehicle.
Jiang, however, does teach a supporter capable of supporting the main sensor on the body of the two-wheel vehicle; (Figure 3A and 3B show a wall (wide vertical column) and a horizontal beam that supports the pendulum/accelerometer) And a correction unit that cancels a tilt of the body in a leftward-rightward direction of the body with respect to the main sensor and does not cancel a tilt of the body in a forward-backward direction of the body with respect to the main sensor. (Figs. 3A and 3B. [0050].  The accelerometer is attached to a pendulum and it oscillates compared to the rest of the body.  This helps keep the accelerometer in the correct orientation in comparison to the earth.  It is important to note that the “does not cancel a tilt of the body in a forward-backward direction of the body with respect to the main sensor” can be addressed in one of two ways.  First, there is a situation where any free swinging pendulum would address the limitation – a situation in which there is no tilt of the body to correct.  If the vehicle where stationary or not tilted forward or backwards, the correction unit would not be correcting a tilt in those directions.  Additionally, for Jiang in particular, Fig 3B shows walls in front and behind the accelerometer.  These walls would get in the way of the mechanism canceling a tilt of a certain degree, thus the would meet the limitation of “not canceling a tilt” in those directions under certain circumstances.  A limitation that includes the structure of the pendulum that does not allow the pendulum to go forward backwards such as the shaft that the pendulum pivots around might be a good way to distance from the prior art.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Kawase’s acceleration detecting method with Jiang’s use of putting accelerometers on the end of a swinging pendulum at the end of a beam supported by a vertical support that cancels tilt in a leftward-rightward direction and sometimes does not do so for a forward backwards tilt because it is valuable to keep accelerometers from tilting, spinning, or rotating at times in order to prevent error drifting, and a pendulum is one way to keep the orientation in a certain plane of movement from changing drastically. Additionally, the beam and vertical support would allow the device to be removed from a wall that might cause friction.

For Claim 2, Kawase teaches The measurement device according to claim 1, 
Kawase does not teach wherein the correction unit is a pendulum mechanism that is provided in the support unit to make the main detection unit oscillatable in the leftward-rightward direction with respect to the body.  
Jiang, however, does teach wherein the correction unit is a pendulum mechanism that is provided in the support unit to make the main detection unit oscillatable in the leftward-rightward direction with respect to the body.  (Figs. 3A and 3B. [0050].  The accelerometer is attached to a pendulum and it oscillates compared to the rest of the body.  This helps keep the accelerometer in the correct orientation in comparison to the earth.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Kawase’s acceleration detecting method with Jiang’s use of putting accelerometers on the end of a swinging pendulum because it is valuable to keep accelerometers from spinning or rotating at times in order to prevent error drifting, and a pendulum is one way to keep the orientation in a certain plane of movement from changing drastically.


For Claim 3, Kawase teaches The measurement device according to claim 1, wherein the device includes 
a tilt sensor that detects the tilt, and ([0012], [0077-0081] there is an angle calculation unit that calculates a tilt)
a correction calculation unit that corrects a detection value detected by the main sensor on the basis of the detected tilt.  ([0012], [0077-0081], an unnecessary component is removed, and this value is based upon the angle)
Kawase does not teach a correction unit.
Jiang, however, does teach a correction unit (Figs. 3A and 3B. [0050].  The accelerometer is attached to a pendulum and it oscillates compared to the rest of the body.  This helps keep the accelerometer in the correct orientation in comparison to the earth.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Kawase’s acceleration detecting method with Jiang’s use of putting accelerometers on the end of a swinging pendulum because it is valuable to keep accelerometers from spinning or rotating at times in order to prevent error drifting, and a pendulum is one way to keep the orientation in a certain plane of movement from changing drastically.


For Claim 4, Kawase teaches  The measurement device according claim 1, 
Kawase, however does not teach wherein the supporter includes a damper that damps a vibration from the body.  
McCall, however, does teach wherein the support unit includes a damping mechanism that damps a vibration from the body.  ([0066], [0108], [0394], Fig. 36)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Kawase’s acceleration calculating method with McCall’s teaching of using damping mechanisms on the support structures to damp vibrations from the body.  It would be obvious vibrations can cause inaccurate readings, and preventing them is a known technique with measuring acceleration values to improve accuracy.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto et al (US Pub 2007/0045028 A1) relates to accelerometers on vehicles that account for angles and tilts.
Kasashima et al (JP 2008256648 A) relates to accelerometers with angle sensors and vibration dampeners.
Esaki et al (US Pub 2006/0247854 A1) relates to accelerometers including angle detection and vibration dampeners.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664